DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	 The amendment on November 2, 2020 to paragraph [0039] of the specification is informal because the changes were not made using appropriate markings as required under 37 CFR 1.121. The Examiner contacts the Applicant’s attorney Martin D. Moynihan (Reg. 40338) on 01/13/2021, to correct the issue. 
The following examiner's amendment is necessary to place the amendment in proper format.
[0025.1] FIG. 2A is a schematic view of another heat dissipating structure of a flexible display according to the first embodiment of the present invention,
[0025.2] FIG. 3 is a schematic view of a heat dissipating structure of a flexible display according to a second embodiment of the present invention.
Paragraph [0039], beginning at page 10, line 4, has been amended as follows:
-- [0039] (Amended) Referring to FIG 2A, a light shielding barrier (263) is sandwiched between the anode metal layer 252 and the cathode metal layer 270 and disposed between the light emitting diode elements 253, and the light shielding barrier 263 may be a black matrix; the heat conducting insulator 262 is spaced apart from the light shielding barrier263, and the heat conducting insulator 262 is only disposed in a non-pixel display region. In the present embodiment, the heat conducting insulator 262 is formed by 263 is formed by grooving the pixel defining layer 260 and injecting a light shielding material into the grooves.—
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 14, 2021